Citation Nr: 1542679	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-50 853	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether the reduction in the evaluation for residuals of prostate cancer, from 100 percent to 10 percent, effective January 1, 2009, was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1957 to March 1960 and from September 1962 to July 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for adenocarcinoma of the prostate from 100 percent to 10 percent (effective January 1, 2009).  [Thereafter, a November 2014 rating decision reduced the rating for adenocarcinoma of the prostate from 10 percent to 0 percent (effective February 1, 2015).]


FINDING OF FACT

In a June 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his pending appeal regarding the rating for adenocarcinoma of the prostate.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a June 2015 written statement, the Veteran indicated that he wished to withdraw his pending appeal with regard to adenocarcinoma of the prostate.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking restoration of a 100 percent rating for adenocarcinoma of the prostate is dismissed.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


